       Case 3:13-cr-00038-DCB-LRA Document 57 Filed 08/19/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  Criminal No. 3:13-CR-38-DCB-LRA

MICHAEL JAMES BARNES


                                            ORDER

       THIS CAUSE is before the Court on the motion of the United States requesting permission

to file under seal a bates-numbered document identified as Exhibit B to the Response of the United

States in opposition to the Defendant’s motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). Considering the reasons set forth in the Motion, the Court finds that the Motion is

well taken and is hereby Granted.

       SO ORDERED, this 19th day of August, 2020.



                                                    s/David Bramlette
                                                    UNITED STATES DISTRICT JUDGE
